
	
		II
		Calendar No. 646
		111th CONGRESS
		2d Session
		S. 2991
		[Report No. 111–350]
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mrs. McCaskill (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 18, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 31, United States Code, to
		  enhance the oversight authorities of the Comptroller General, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Accountability Office
			 Improvement Act of 2010.
		2.Authority to obtain information
			(a)Authority To obtain recordsSection 716 of title 31, United States
			 Code, is amended in subsection (a)—
				(1)by striking (a) and
			 inserting (2); and
				(2)by inserting after the section heading the
			 following:
					
						(a)(1)The Comptroller General is authorized to
				obtain such agency records as the Comptroller General requires to discharge his
				duties (including audit, evaluation, and investigative duties), including
				through the bringing of civil actions under this section. In reviewing a civil
				action under this section, the court shall recognize the continuing force and
				effect of the authorization in the preceding sentence until such time as the
				authorization is repealed pursuant to
				law.
							.
				(b)Copies and interviewsSection 716(a) of title 31, United States
			 Code, as amended by subsection (a), is further amended in the second sentence
			 of paragraph (2) by striking inspect an agency record and
			 inserting inspect, and make and retain copies of, an agency record and
			 interview agency officers and employees.
			(c)Rules of constructionSection 716 of title 31, United States
			 Code, is amended by adding at the end the following new subsection:
				
					(f)No provision of any law in existence on the
				date of the enactment of this section or enacted after such date shall be
				construed to limit, amend, or supersede the authority of the Comptroller
				General to obtain any information, to inspect any record, or to interview any
				officer or employee under this section in carrying out any authorized audit,
				evaluation, or investigation, except to the extent such provision expressly and
				specifically refers to this section and provides for such limitation,
				amendment, or
				supersession.
					.
			3.Administering oathsParagraph (4) of section 711 of title 31,
			 United States Code, is amended to read as follows:
			
				(4)administer oaths to witnesses, except that,
				in matters other than auditing and settling accounts, the authority of an
				officer or employee to administer oaths to witnesses pursuant to a delegation
				under paragraph (2) shall not be available without the prior express approval
				of the Comptroller General (or a
				designee).
				.
		4.Agency
			 reportsSection 720(b) of
			 title 31, United States Code, is amended—
			(1)in the matter preceding paragraph (1), by
			 inserting or planned after action taken;
			 and
			(2)by amending paragraph (1) to read as
			 follows:
				
					(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate, the Committee on Oversight and Government
				Operations of the House of Representatives, the congressional committees with
				jurisdiction over the agency program or activity that is the subject of the
				recommendation, and the Government Accountability Office before the 61st day
				after the date of the report;
				and
					.
			
	
		1.Short titleThis Act may be cited as the
			 Government Accountability Office
			 Improvement Act of 2010.
		2.Authority to obtain
			 information
			(a)Authority To obtain
			 recordsSection 716 of title 31, United States Code, is amended
			 in subsection (a)—
				(1)by striking
			 (a) and inserting (2); and
				(2)by inserting after the
			 section heading the following:
					
						(a)(1)The Comptroller General
				is authorized to obtain such agency records as the Comptroller General requires
				to discharge his duties (including audit, evaluation, and investigative
				duties), including through the bringing of civil actions under this section. In
				reviewing a civil action under this section, the court shall recognize the
				continuing force and effect of the authorization in the preceding sentence
				until such time as the authorization is repealed pursuant to
				law.
							.
				(b)CopiesSection
			 716(a) of title 31, United States Code, as amended by subsection (a), is
			 further amended in the second sentence of paragraph (2) by striking
			 inspect an agency record and inserting inspect, and make
			 and retain copies of, an agency record.
			3.Administering
			 oathsSection 711 of title 31,
			 United States Code, is amended by striking paragraph (4) and inserting the
			 following:
			
				(4)administer oaths to
				witnesses when auditing and settling accounts and, with the prior express
				approval of the Comptroller General, when investigating fraud or attempts to
				defraud the United States, or irregularity or misconduct of an employee or
				agent of the United
				States.
				.
		4.Access to certain
			 information
			(a)Access to certain
			 informationSubchapter II of chapter 7 of title 31, United States
			 Code, is amended by adding at the end the following:
				
					721.Access to certain
				information
						(a)No provision of the
				Social Security Act, including section 453(l) of that Act (42 U.S.C. 653(l)),
				shall be construed to limit, amend, or supersede the authority of the
				Comptroller General to obtain any information or to inspect or copy any record
				under section 716 of this title.
						(b)No provision of the
				Federal Food, Drug, and Cosmetic Act, including section 301(j) of that Act (21
				U.S.C. 331(j)), shall be construed to limit, amend, or supersede the authority
				of the Comptroller General to obtain any information or to inspect or copy any
				record under section 716 of this title.
						(c)No provision of the
				Hart-Scott-Rodino Antitrust Improvements Act of 1976 (Public Law 94–435) and
				the amendments made by that Act shall be construed to limit, amend, or
				supersede the authority of the Comptroller General to obtain any information or
				to inspect or copy any record under section 716 of this title, including with
				respect to any information disclosed to the Assistant Attorney General of the
				Antitrust Division of the Department of Justice or the Federal Trade Commission
				for purposes of pre-merger review under section 7A of the Clayton Act (15
				U.S.C. 18a).
						(d)(1)The Comptroller General
				shall prescribe such policies and procedures as are necessary to protect from
				public disclosure proprietary or trade secret information obtained consistent
				with this section.
							(2)Nothing in this section
				shall be construed—
								(A)to alter or amend the
				prohibitions against the disclosure of trade secret or other sensitive
				information prohibited by section 1905 of title 18 and other applicable laws;
				or
								(B)to affect the
				applicability of section 716(e) of this title, including the protections
				against unauthorized disclosure contained in that section, to information
				obtained consistent with this section.
								(e)Specific references to
				statutes in this section shall not be construed to affect access by the
				Government Accountability Office to information under statutes that are not so
				referenced.
						.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 7 of title
			 31, United States Code, is amended by inserting after the item relating to
			 section 720 the following:
				
					
						721. Access to certain
				information.
					
					.
			5.Agency
			 reportsSection 720(b) of
			 title 31, United States Code, is amended—
			(1)in the matter preceding
			 paragraph (1), by inserting or planned after action
			 taken; and
			(2)by striking paragraph (1)
			 and inserting the following:
				
					(1)the Committee on Homeland
				Security and Governmental Affairs of the Senate, the Committee on Oversight and
				Government Operations of the House of Representatives, the congressional
				committees with jurisdiction over the agency program or activity that is the
				subject of the recommendation, and the Government Accountability Office before
				the 61st day after the date of the report;
				and
					.
			
	
		November 18, 2010
		Reported with an amendment
	
